Cas

0 wa NDB Wn BP WH HN

Selman Breitman LLP
ATTORNEYS AT LAW
bB bP WN bo DO bv bn i) ek ee a - — —_—
SY DA nA BHR WW NH KH COD OO WAN DH FP WY NY YK O&O

i)
OO

822049.1 380.45735

P 2:19-cv-05571-GW-MRW Document1 Filed 06/26/19 Pagelof8 Page ID#:1

Nathaniel $.G. Braun (SBN CA 269087)
Michael B. Gelfound (SBN CA 297413)
SELMAN BREITMAN LLP

11766 Wilshire Blvd., Sixth Floor

Los Angeles, CA 90025-6546
Telephone: 310.445.0800

Facsimile: 310.473.2525
nbraun@selmanlaw.com
mgelfound@selmanlaw.com

Attorneys for Plaintiff SCOTTSDALE
INSURANCE COMPANY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SCOTTSDALE INSURANCE Case No.
COMPANY, an Ohio corporation, as
successor in interest to policies originally COMPLAINT FOR:
underwritten by Freedom Specialty, to DECLARATORY RELIEF
Plaintift 2) REFORMATION
aintift,

Vv,

BRIAN NEJAD, an individual, C.L.T.
AUTO IMPORT AND EXPORT, INC., a
California corporation.

Defendants.

 

 

Plaintiff Scottsdale Insurance Company, as successor in interest to policies
originally underwritten by Freedom Specialty (“Scottsdale”), makes the following
allegations:

STATEMENT OF THE CASE

lL. This action arises from an insurance coverage dispute regarding the
insurance policy Scottsdale issued to Defendant C.I.T. Auto Import and Export, Inc.

2. On November 28, 2017, Michelle Weinzettl (‘Weinzettl”) struck
Defendant Brian Nejad (“Nejad”) with her vehicle while trying to exit an auto body

1
COMPLAINT FOR DECLARATORY RELIEF AND REFORMATION

 

 

 
Cast

|
2
3
4
5
6
7
g
9
10
~ 11
-
=, 1
== 13
‘Be 14
mz 15
Se 16
= 17
18
19
20
21
22
23
24
25
26
27
28

822049.1 380.45735

 

P 2:19-cv-05571-GW-MRW Document1 Filed 06/26/19 Page 2 of 8 Page ID #:2

shop’s parking lot (the “Accident”).

3, Scottsdale is informed and believes, and based thereon alleges, that
Nejad is claiming that he sustained certain bodily injuries as a result of the Accident.

4, Scottsdale is informed and believes, and based thereon alleges, that
Nejad is the owner of a corporation, C.L.T. Auto Import and Export, Inc., which
does business as C.I.T. Motors, Inc. (“CIT”) (which was a corporation for a few
months in 2007 before being dissolved).

5. Scottsdale is informed and believes, and based thereon alleges, that CIT
is an auto body shop where the Accident occurred.

6. Scottsdale issued a Garage Coverage Policy to C.I.T. Motors, Inc.,
which included an endorsement for Uninsured Motorist Coverage for Bodily Injury
with a $100,000 limit.

7. Scottsdale is informed and believes, and based thereon alleges, that
Nejad tendered his claim to Weinzettl’s automobile insurance carrier, State Farm.
On March 15, 2019, State Farm settled Nejad’s claim for $15,000.

8. Nejad also tendered his claim to Scottsdale pursuant to the Uninsured
Motorist Coverage endorsement.

9, On April 15, 2019, Scottsdale denied Nejad’s claim on the grounds he
does not qualify as an insured as defined in the Uninsured Motorist Coverage
endorsement.

10. On April 23, 2019, Nejad made a demand for arbitration pursuant to the
arbitration provision in the Uninsured Motorist Coverage endorsement.

11. Scottsdale brings this action to seek a judicial declaration of the
respective rights and obligations of the parties with respect to the Accident, and if

appropriate, reformation of the Scottsdale policy issued to C.I.T. Motors, Inc.

JURISDICTION AND VENUE

12. Jurisdiction. This is a civil action between citizens of different states

 

2
COMPLAINT FOR DECLARATORY RELIEF, REFORMATION

 
Cas¢ 2:19-cv-05571-GW-MRW Document 1. Filed 06/26/19 Page 30f8 Page ID#:3

|
2
3
4
5
6
7
g
9
10
~ 11
—
a, 1
== 13
‘Be 14
Paz 15
Se 16
Ey
ig
19
20
21
22
23
24
25
26
27
28

822049.1 380,45735

and the amount in controversy exceeds $75,000, exclusive of costs and interest.
This Court has diversity jurisdiction under 28 U.S.C. § 1332. Additionally, this
Court has jurisdiction for providing declaratory relief under 28 U.S.C. § 2201.

13. Venue. Venue is proper in the United States District Court for the
Central District of California pursuant to 28 U.S.C. § 1391 because Defendants
resides and/or has its principal place of business in this judicial district and a
substantial portion of the events giving rise to this complaint occurred in this
district.

14. An actual controversy exists regarding the rights, duties and obligations
of the parties under Scottsdale’s insurance policy issued to CIT, regarding the
Accident.

THE PARTIES

15. Plaintiff Scottsdale is a corporation organized and existing under the
laws of the State of Ohio, with its principal place of business in Scottsdale, Arizona.

16. Scottsdale is informed and believes, and based thereon alleges, that
Defendant Brian Nejad is an individual who resides in Woodland Hills, California.

17. Scottsdale is informed and believes, and based thereon alleges, that
Defendant C.I.T. Auto Import and Export, Inc. is a California corporation with its
principal place of business in Sherman Oaks, California.

THE SCOTTSDALE POLICY

18. Scottsdale insured CIT (the named insured) under a Garage Policy,
policy number GWF0001179, effective from 5/7/2017 to 5/7/2018 (the “Policy”),

19. The Policy provides coverage for covered “autos” that are designated
by a numerical symbol. Covered “autos” for uninsured / underinsured motorist is
designated with numerical symbol “22.” Numerical Symbol “22” means “[o]nly
those ‘autos’ you own (and for Liability Coverage any ‘trailers’ you don’t own
while attached to power units you own). This includes those ‘autos’ you acquire

ownership of after the policy begins.”
3

 

 

COMPLAINT FOR DECLARATORY RELIEF, REFORMATION

 
Cast 2:19-cv-05571-GW-MRW Document1 Filed 06/26/19 Page4of8 Page ID #:4

|
2
3
4
5
6
7
g
9
10
a 11
a
«, 12
aes 13
we
Be 14
Paz 15
B= 16
= 17
18
19
20
21
22
23
24
25
26
27
28

822049.1 380.45735

 

20. The Policy includes an endorsement, stating in relevant part:
CALIFORNIA UNINSURED MOTORISTS COVERAGE -
BODILY INJURY
For a covered “auto” licensed or principally garaged in or “garage
operations” conducted in California, this endorsement modifies
insurance provided under the following:

GARAGE COVERAGE FORM
fe ae ale of oie 246 2s 2s 2k 2k ok
A. Coverage
1. We will pay all sums the “insured” is legally entitled to recover
as compensatory damages from the owner or driver of an

“uninsured motor vehicle’. The damages must result from

“bodily injury” sustained by the “insured” caused by an

“accident”...

B. Who Is An Insured
If the Named Insured is designated in the Declarations as:
1. An individual, then the following are “insureds”:

a. The Named Insured and any “family members”.

b. Anyone else “occupying” a covered “auto” or a temporary
substitute for a covered “auto”. The covered “auto” must be
out of service because of its breakdown, repair, servicing,
“loss” or destruction.

c. Anyone for damages he or she is entitled to recover because
of “bodily injury” sustained by another “insured”.

2. A partnership, limited liability company, corporation or any
other form of organization, then the following are “insureds”:

a. Anyone “occupying” a covered “auto” or a temporary

substitute for a covered “auto”. The covered “auto” must be

4
COMPLAINT FOR DECLARATORY RELIEF, REFORMATION

 
Cas@ 2:19-cv-05571-GW-MRW Document1 Filed 06/26/19 Page5of8 Page ID#:5

1
2
3
4
5
6
7
g
9
10
a 1
4
=, 2
= 13
‘Be 14
Paz 15
Se 16
Ey
ig
19
20
21
22
23
24
25
26
27
28

J
J

8220491 380,45735

 

out of service because of its breakdown, repair, servicing,
“loss” or destruction.
b. Anyone for damages he or she is entitled to recover because
of “bodily injury” sustained by another “insured”.
36 Rois aie fe 2k 2s 2s 2s os 2S as os As
E. Changes in Conditions
The Conditions are changed for California Uninsured Motorists
Coverage — Bodily Injury as follows:
5. The following Condition is added:
Arbitration
a. If we and an “insured” disagree whether the “insured” is
legally entitled to recover damages from the owner or driver
of an “uninsured motor vehicle” or do not agree as to the
amount of damages that are recoverable by that “insured”, the
disagreement will be settled by arbitration. Such arbitration
may be initiated by a written demand for arbitration made by
either party. The arbitration shall be conducted by a single
neutral arbitrator. However, disputes concerning coverage
under this endorsement may not be arbitrated. Each party
will bear the expenses of the arbitrator equally.
F. Additional Definitions
The following are added to the Definitions section:
2. “Occupying” means in, upon, getting in, on, out or off.
3. “Uninsured motor vehicle” means a land motor vehicle or trailer:
b. That is underinsured motor vehicle. An underinsured motor
vehicle is a land motor vehicle or “trailer” for which the sum
of all liability bonds or policies at the time of an “accident”

provides at least the amounts required by the applicable law

5
MPLAINT FOR DECL TOR EF, REFORMATION

 
Cas¢ 2:19-cv-05571-GW-MRW Document1 Filed 06/26/19 Page 6of8 Page ID #:6

1
2
3
4
5
6
7
8
9
10
» 11
-
=,
& = 13
‘Be 14
Mz 15
Se 16
= 17
48
19
20
21
22
23
24
25
26
27
28

822049.1 380.45735

where a covered “auto” is principally garaged but that sum is
less than the Limit of Insurance for this coverage;
FIRST CAUSE OF ACTION
(For Declaratory Relief, against all Defendants)

21. Scottsdale re-alleges and incorporates by this reference the paragraphs
above, in their entirety, as though fully set forth herein.

22. Scottsdale contends that it owes no coverage regarding the Accident,
pursuant to the plain language of the Policy and settled California law.

23. Because Nejad is not a named insured, and because CIT is not an
individual, the uninsured motorist coverage for individuals, under “Who Is An
Insured” Section B.1, is inapplicable.

24. CIT is acorporation or other form of organization, and so the uninsured
motorist coverage by its terms extends only to someone “occupying” a covered
“auto” at the time of the Accident.

25.  Weinzettl struck Nejad while he was a pedestrian — he was walking
when she struck him with her vehicle. By any reasonable definition he was not
“occupying” a covered “auto.”

26. Accordingly, Scottsdale contends that the Accident is not covered
under the Uninsured Motorist Coverage endorsement to the Scottsdale Policy.

27. Scottsdale is informed and believes, and based thereon alleges, that
Defendants dispute Scottsdale’s contentions herein regarding coverage under the
Uninsured Motorist Coverage endorsement.

28. Scottsdale alleges that Defendants’ demand for arbitration, pursuant to
the Uninsured Motorist Coverage endorsement, is not triggered because there is a
dispute as to whether coverage exists under this endorsement, which must be
decided by a Court.

29. As such, due to the coverage dispute between Scottsdale and

Defendants, an actual controversy exists that requires a judicial declaration to
6

 

 

COMPLAINT FOR DECLARATORY RELIEF, REFORMATION

 
Cas¢ 2:19-cv-05571-GW-MRW Document1 Filed 06/26/19 Page 7of8 Page ID #:7

|
2
3
4
5
6
7
g
9
10
~ 1
4
a, 1
& = 13
‘Be 14
M4 15
BE 16
= 17
48
19
20
21
22
23
24
25
26
27
28

822049.1 380.45735

 

determine the respective rights and obligations of the parties.
SECOND CAUSE OF ACTION
(For Reformation, In The Alternative)

30. Scottsdale re-alleges and incorporates by this reference all preceding
paragraphs above, in their entirety, as though fully set forth herein.

31. In the alternative, Scottsdale is informed and believes and thereon
alleges that both Scottsdale and Defendants agreed that the Policy was to name CIT,
a corporation, as the named insured under the Policy.

32. The Application for the Garage Policy lists the Named Insured as “CIT
Motors, Inc.” The application is signed by Brian Nejad on May 5, 2017. A true and
correct copy of the application is attached as Exhibit 1.

33. Moreover, when Scottsdale discussed with CIT’s broker, She
confirmed that the named insured is a corporation and that the proper named insured
is CIT Auto Import & Export.

34. Scottsdale contends that to the extent the Policy as written does not
fully and accurately reflects the true intent of the parties regarding the named
insured the Policy is subject to reformation to reflect the true intent of the parties.

35. Scottsdale contends that any failure to fully and accurately set forth the
parties’ intent as regards to the named insured, was the result of a mutual mistake on
the parties’ behalf, or a unilateral mistake known to Defendants and their brokers
and/or agents.

36. In such instance, Scottsdale alleges that it is entitled to reformation of
the Policy to reflect the true intentions of the parties - that Item 4 of the Declarations
should have the “corporation” box check rather than the “individual” box checked
regarding the named insured.

37. Scottsdale further contends that the Policy should further be reformed
to include the correct corporation name — C.I.T. Auto Import and Export, Inc.

38. Scottsdale could suffer severe prejudice and financial loss unless the

7
COMPLAINT FOR DECLARATORY RELIEF, REFORMATION

 
Cas¢ 2:19-cv-05571-GW-MRW Document 1. Filed 06/26/19 Page 8o0f8 Page ID #:8

|
2
3
4
5
6
7
g
9
10
a 1
|
=, 2
& 3 13
‘Be 14
Mz 15
Se 16
= 17
ig
19
20
21
22
23
24
25
26
27
28

822049.1 380.45735

Policy is confirmed to have been reformed, or reformed by this Court, to reflect the
true intentions of the parties.
PRAYER FOR RELIEF

Wherefore, Scottsdale prays for relief as follows:

1. For a finding that the Uninsured Motorist Coverage endorsement to the
Scottsdale’s Policy does not provide coverage for the Accident.

2. For a finding, in the alternative, that Scottsdale’s Policy is reformed to
reflect the parties’ true intentions that the Policy only names CIT as the named
insured, not Nejad as an individual.

3. For costs and fees as permitted by statute and court rule, and such other

relief as the Court finds just and proper under the circumstances.

DATED: June 25, 2019 SELMAN BREITMAN LLP

   
 

a

IELS.G.“BRAUN
MICHAET B. GELFOUND

Attorneys for Plaintiff SCOTTSDALE

INSURANCE COMPANY

 

8

 

 

COMPLAINT FOR DECLARATORY RELIEF, REFORMATION

 
